On the Merits.
PROVOSTY, J.
[3] Plaintiffs are the parents of a six year old boy who was killed, by being run over by an automobile driven by defendant, and this suit is in damages. The accident occurred on Burgundy street, near the corner of Lafayette in tiffs city on a Mardi Gras day. Burgundy is one of the narrow streets of the city. It was during the day. A carnival procession of floats,, brass bands, etc., had just passed going towards Canal street, and was about two blocks ahead of the automobile which was following it. As is usual in such cases, the crowd from the banquettes had spread over the street as soon as the procession had passed, so that the automobile was moving slowly and cautiously in the crowd. Defendant was an experienced chauffeur. His wife, his mother-in-iaw, and his two sisters-in-law were in the ear with him. The witnesses for plaintiff tell an extravagant story *487of how defendant was driving at great speed and was not looking ahead, etc. These witnesses were so evidently willing that a court would be unfavorably impressed with their testimony even in the absence of contradiction with themselves and with each other. The learned trial judge said of them:
“Their testimony is so thoroughly inconsistent with truth and logic that the court expresses surprise that such litigation should have been instituted.”
The evidence as a whole leaves no doubt at all that the child ran off the sidewalk against the side of the automobile which was within a foot or two of the curb, and fell under the hind wheel. On his forehead was a gash, which indicated that his head must have struck against the fender of the car.
The judgment, dismissing the suit, is affirmed, with costs.